Exhibit 10.1

 

AMENDMENT NO. 3 TO

AMENDED AND RESTATED EMPLOYMENT, CONFIDENTIALITY,

NON-COMPETITION AND SEVERANCE AGREEMENT

 

THIS AMENDMENT NO. 3 TO THE AMENDED AND RESTATED EMPLOYMENT, CONFIDENTIALITY,
NON-COMPETITION AND SEVERANCE AGREEMENT (this “Amendment”), dated as of August
6, 2003, is made and entered into by and between AmericasDoctor, Inc., a
Delaware corporation (the “Company”), and David R. Adamoli (“Executive”).

 

WHEREAS, the Company and the Executive have previously entered into that certain
Amended and Restated Employment, Confidentiality, Non-Competition and Severance
Agreement, dated as of January 6, 2000, as amended by Amendment No. 1 to Amended
and Restated Employment, Confidentiality, Non-Competition and Severance
Agreement, dated as of May 15, 2000, and Amendment No. 2 to Amended and Restated
Employment, Confidentiality, Non-Competition and Severance Agreement, dated as
of December 21, 2000 (the “Agreement”); and

 

WHEREAS, the Company and Executive each desires to amend the provisions of the
Agreement as provided in paragraph 2 of this Amendment;

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1. Definitions. Terms used with initial capitals but not defined in this
Amendment are used as defined in the Agreement.

 

2. Amendments to Agreement.

 

(a) Section 9(a)(iii) of the Agreement is hereby amended and restated to read in
its entirety as follows:

 

“(iii) notwithstanding anything to the contrary in the Executive’s stock option
agreement(s) or certificate(s) or in the stock option plan(s) under which
Executive’s stock options were granted, (A) all of Executive’s stock options
shall cease to vest on the date of Executive’s Involuntary Termination, (B)
Executive shall have the right to exercise any and all vested stock options at
any time no later than the expiration date of such stock options and (C) all
unvested stock options shall be immediately canceled as of the date of
Executive’s Involuntary Termination.”

 

(b) Section 9(d) of the Agreement is hereby amended and restated to read in its
entirety as follows:

 

“(d) If a Voluntary Termination due to Executive’s retirement or death during
the term of this Agreement occurs, then notwithstanding anything to the contrary
in the Executive’s stock option agreement(s) or certificate(s) or in the stock
option plan(s) under which Executive’s stock options were granted, (i) one-third
of the unvested portion of all stock



--------------------------------------------------------------------------------

options granted to Executive shall become immediately exercisable as of the date
of Executive’s retirement or death and (ii) all other unvested stock options
held by Executive shall be immediately canceled. Executive or, in the case of
Executive’s death, Executive’s estate, shall have the right to exercise any and
all vested stock options at any time no later than the expiration date of such
stock options.”

 

(c) Section 9(e) of the Agreement is hereby amended and restated to read in its
entirety as follows:

 

“(e) If a Voluntary Termination due to Executive’s becoming Disabled during the
term of this Agreement occurs, then notwithstanding anything to the contrary in
the Executive’s stock option agreement(s) or certificate(s) or in the stock
option plan(s) under which Executive’s stock options were granted, (i) one-third
of the unvested portion of all stock options granted to Executive shall become
immediately exercisable as of the date of Disability and (ii) all other unvested
stock options held by Executive shall be immediately canceled. Executive shall
have the right to exercise any and all vested stock options at any time no later
than the expiration date of such stock options.”

 

(d) Section 11(a)(iv) of the Agreement is hereby amended and restated to read in
its entirety as follows:

 

“(iv) notwithstanding anything to the contrary in the Executive’s stock option
agreement(s) or certificate(s) or in the stock option plan(s) under which
Executive’s stock options were granted, (A) all of Executive’s stock options
shall cease to vest on the Termination Date, (B) Executive shall have the right
to exercise any and all vested stock options at any time no later than the
expiration date of such stock options and (C) all unvested stock options shall
be immediately canceled as of the Termination Date.”

 

3. No Other Amendment; Waiver. In no event shall this Amendment constitute the
amendment of any provisions of the Agreement other than as set forth in Section
2 above, nor shall it constitute any waiver of any of the Company’s or
Executive’s other rights thereunder.

 

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
such counterparts together shall constitute one instrument.

 

5. Governing Law; Successors and Assigns. This Amendment is governed by, and be
construed and enforced in accordance with, the internal laws of the State of
Illinois and shall be binding upon the Company and the Executive and their
respective successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date first above written.

 

AMERICASDOCTOR, INC.

By:   /S/    C. LEE JONES  

--------------------------------------------------------------------------------

   

Name: C. Lee Jones

Title: Chairman, President and Chief
      Executive Officer

 

    /s/    DAVID R. ADAMOLI  

--------------------------------------------------------------------------------

   

David R. Adamoli

 

 

 



 